Case 2:21-cv-00180-LEW Document 10 Filed 08/23/21 Page 1 of 2                   PageID #: 21




                          UNITED STATES DISTRICT COURT
                                            for the
                                       District of Maine


JENNIFER RUTKA,                             )
                                            )
              Plaintiff                     )
                                            )
v.                                          )              2:21-cv-00180-LEW
                                            )
ATSUSHI TAMAKI,                             )
                                            )
              Defendant                     )

                          REDACTED MOTION FOR CLIFFORD ORDER

       NOW COMES the Plaintiff, by and through her undersigned counsel, and moves for

the issuance of a Clifford Order, for the DHHS records relating to Atsuhi Tamaki and

Jennifer Rutka, born in 1980, as follow:

       1. The Plaintiff has filed a civil action alleging sexual abuse by the Defendant.

       2. The Plaintiff has reason to believe that records of a DHHS investigation are
available through an archive search.

       3. Production of these records for in camera inspection by the Court and further
dissemination to the parties upon further Court Order is appropriate. Pursuant to 22
M.R.S.A. § 4008 (3) (B), the Department of Health and Human Services shall disclose
relevant information in its records to a court, on its finding that access to records may be
necessary for the determination of any issue before the court.

       4. A Proposed Clifford Order is attached for review by the Court.

        5. The Proposed Order includes the Plaintiff’s sister Stephanie as well as the
Plaintiff’s half siblings. All these children lived in the Defendant’s home during relevant
periods of time.

       6. Attorney for the Defendant, Walter McKee, has/has no objection to this motion.




                                                1
Case 2:21-cv-00180-LEW Document 10 Filed 08/23/21 Page 2 of 2                       PageID #: 22




DATED: August 23, 2021                               /s/ Robert A. Levine
                                                     ____________________________________
                                                     Robert A. Levine, Esquire
                                                     Bar #3845
                                                     Attorney for the Plaintiff
                                                     17 South Street
                                                     Portland, ME 04101
                                                     (207) 871-0036



                                  CERTIFICATE OF SERVICE

       I hereby certify that I have electronically filed the foregoing Redacted Motion for

Clifford Order filed by the Plaintiff with the Clerk of Court using CM/ECF system, which will

send notification of such filing to the following:

Walter F. McKee, Esq.
McKee Law, P.A.
133 State Street
Augusta, ME 04330

DATED: August 23, 2021                               /s/ Robert A. Levine
                                                     ____________________________________
                                                     Robert A. Levine, Esquire
                                                     Bar #3845
                                                     Attorney for the Plaintiff
                                                     17 South Street
                                                     Portland, ME 04101
                                                     (207) 871-0036




                                                2
